DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 4/14/22.  Claims 1-12, 14-18, 20-24 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-12, 14-18, 20-24 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 4/14/22, especially p. 9-10 of the remarks.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Zhou et al. (US 2017/0220016 A1), a method of manufacturing at least a first product and a second product with at least a first machine and a second machine at minimum cost in an environment in which a cost of energy used by the first machine and the second machine varies as a function of time may include generating multiple chromosomes, determining fitness scores of each of the chromosomes, randomly generating, with probabilities based on the fitness scores, new chromosomes, determining fitness scores of the new chromosomes, selecting one of the new chromosomes with an optimal fitness score, and manufacturing at least the first product and the second product with at least the first machine and the second machine according to a schedule based on the selected new chromosome

B. Hoff (US 10,747,914 B1), a system for improved energy conservation by estimating always-on component baseload power consumption of a building where net  power load data for a building over a period of observation is obtained and the net power load data is formed into a time series that is expressed in a frequency distribution as a function of average periodic demand for power

C. Mizutani et al. (US 2014/0257546 A1), a system for processing including a storage unit which stores an operation schedule including information of maintenance time for a plurality of processing devices for processing workpieces, with respective equipment associated with the plurality of processing devices, and a transfer plan including information of timings at which the workpieces are carried in and out of the plurality of processing devices; a detecting unit which performs a step of comparing the transfer plan and the operation schedule of each processing device, a step of specifying the last process before maintenance for each processing device, and a step of detecting the end timing of the specified process; and an instruction unit which instructs each processing device to be switched to an idle state at the end timing along with the associated equipment

D. Kim et al. (US 2008/0214249 A1), a system that determines a discontinuous receiving (DRX) period according to a QoS of a packet service provided to the terminal, and runs the sleep mode according to the determined DRX period and  runs the sleep mode divided into shallow sleep duration and deep sleep duration

E. Chua et al. (US 2005/0096770 A1), a system to schedule the release of jobs from a pool of pending jobs, machine information and information about items to be processed used to determine available machine capacity where available machine capacity is allocated to jobs subject to multiple job release constraints and allocation may be performed first for any pending jobs which were partially released during a previous time interval, and then to new jobs in decreasing order of determined job rank

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2018/0260360 A1
US 2015/0293785 A1
CN 107291537 A
Mittal et al. "A Resolution for Shared Memory Conflict in Multiprocessor
System-on-a-Chip"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624